 


109 HR 4575 IH: Lobbying Transparency and Accountability Act of 2005
U.S. House of Representatives
2005-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4575 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2005 
Mr. Shays introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Standards of Official Conduct, Rules, and Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide greater transparency with respect to lobbying activities, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Lobbying Transparency and Accountability Act of 2005. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
TITLE I—Enhancing lobbying disclosure 
Sec. 101. Quarterly filing of lobbying disclosure reports. 
Sec. 102. Electronic filing of lobbying disclosure reports. 
Sec. 103. Public database of lobbying disclosure information. 
Sec. 104. Disclosure by registered lobbyists of all past executive and congressional employment. 
Sec. 105. Disclosure of grassroots activities by paid lobbyists. 
Sec. 106. Disclosure of lobbyist contributions and payments. 
Sec. 107. Increased penalty for failure to comply with lobbying disclosure requirements. 
Sec. 108. Disclosure of lobbying activities by certain coalitions and associations. 
TITLE II—Slowing the revolving door 
Sec. 201. Amendments to restrictions on former officers, employees, and elected officials of the executive and legislative branches. 
Sec. 202. Additional employment rights. 
Sec. 203. Public disclosure by Members of Congress of employment negotiations. 
TITLE III—Curbing excesses in privately funded travel and lobbyist gifts 
Sec. 301. Requirement of full payment and disclosure of charter flights. 
Sec. 302. Increased disclosure of travel by Members. 
Sec. 303. Guidelines respecting travel expenses. 
Sec. 304. Valuation of tickets to sporting and entertainment events. 
TITLE IV—Oversight of ethics and lobbying 
Sec. 401. Comptroller General review and semiannual reports. 
IEnhancing lobbying disclosure 
101.Quarterly filing of lobbying disclosure reports 
(a)Quarterly filing requiredSection 5 of the Lobbying Disclosure Act of 1995 (in this title referred to as the Act) (2 U.S.C. 1604) is amended— 
(1)in subsection (a)— 
(A)by striking Semiannual and inserting Quarterly; 
(B)by striking the semiannual period and all that follows through July of each year and insert the quarterly period beginning on the first days of January, April, July, and October of each year; and 
(C)by striking such semiannual period and insert such quarterly period; and 
(2)in subsection (b)— 
(A)in the matter preceding paragraph (1), by striking semiannual report and inserting quarterly report; 
(B)in paragraph (2), by striking semiannual filing period and inserting quarterly period; 
(C)in paragraph (3), by striking semiannual period and inserting quarterly period; and 
(D)in paragraph (4), by striking semiannual filing period and inserting quarterly period. 
(b)Conforming amendments 
(1)DefinitionSection 3(10) of the Act (2 U.S.C. 1602) is amended by striking six month period and inserting three-month period. 
(2)RegistrationSection 4 of the Act (2 U.S.C. 1603) is amended— 
(A)in subsection (a)(3)(A), by striking semiannual period and inserting quarterly period; and 
(B)in subsection (b)(3)(A), by striking semiannual period and inserting quarterly period. 
(3)EnforcementSection 6(6) of the Act (2 U.S.C. 1605(6)) is amended by striking semiannual period and inserting quarterly period. 
(4)EstimatesSection 15 of the Act (2 U.S.C. 1610) is amended— 
(A)in subsection (a)(1), by striking semiannual period and inserting quarterly period; and 
(B)in subsection (b)(1), by striking semiannual period and inserting quarterly period. 
(5)Dollar amounts 
(A)RegistrationSection 4 of the Act (2 U.S.C. 1603) is amended— 
(i)in subsection (a)(3)(A)(i), by striking $5,000 and inserting $2,500; 
(ii)in subsection (a)(3)(A)(ii), by striking $20,000 and inserting $10,000; 
(iii)in subsection (b)(3)(A), by striking $10,000 and inserting $5,000; and 
(iv)in subsection (b)(4), by striking $10,000 and inserting $5,000. 
(B)ReportsSection 5 of the Act (2 U.S.C. 1604) is amended— 
(i)in subsection (c)(1), by striking $10,000 and $20,000 and inserting $5,000 and $10,000, respectively; and 
(ii)in subsection (c)(2), by striking $10,000 both places such term appears and inserting $5,000. 
102.Electronic filing of lobbying disclosure reportsSection 5 of the Act (2 U.S.C. 1604) is amended by adding at the end the following: 
 
(d)Electronic filing requiredA report required to be filed under this section shall be filed in electronic form, in addition to any other form that may be required by the Secretary of the Senate or the Clerk of the House of Representatives.. 
103.Public database of lobbying disclosure information 
(a)Database requiredSection 6 of the Act (2 U.S.C. 1605) is amended— 
(1)in paragraph (7), by striking and at the end; 
(2)in paragraph (8), by striking the period and inserting ; and; and 
(3)by adding at the end the following: 
 
(9)maintain, and make available to the public over the Internet, without a fee or other access charge, in a searchable, sortable, and downloadable manner, an electronic database that— 
(A)includes the information contained in registrations and reports filed under this Act; 
(B)directly links the information it contains to the information disclosed in reports filed with the Federal Election Commission under section 304 of the Federal Election Campaign Act of 1971 (2 U.S.C. 434); and 
(C)is searchable and sortable, at a minimum, by each of the categories of information described in section 4(b) or 5(b).. 
(b)Availability of reportsSection 6(4) of the Act is amended by inserting before the semicolon the following: and, in the case of a report filed in electronic form pursuant to section 5(d), shall make such report available for public inspection over the Internet not more than 48 hours after the report is filed. 
(c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out paragraph (9) of section 6 of the Act, as added by subsection (a). 
104.Disclosure by registered lobbyists of all past executive and congressional employmentSection 4(b)(6) of the Act (2 U.S.C. 1603) is amended by striking or a covered legislative branch official and all that follows through as a lobbyist on behalf of the client, and inserting or a covered legislative branch official,. 
105.Disclosure of grassroots activities by paid lobbyists 
(a)Disclosure of grassroots activitiesSection 3 of the Act (2 U.S.C. 1602) is amended— 
(1)in paragraph (2), by inserting or grassroots lobbying activities after lobbying activities both places it appears; and 
(2)by adding at the end the following new paragraphs— 
 
(17)Grassroots lobbyingThe term grassroots lobbying— 
(A)means any attempt to influence the general public, or segments thereof, to engage in lobbying contacts whether or not those contacts were made on behalf of a client; and 
(B)does not include any attempt described in subparagraph (A) by a person or entity directed to its members, employees, officers or shareholders, unless such attempt is financed with funds directly or indirectly received from or arranged by a retained registrant. 
(18)Grassroots lobbyistThe term grassroots lobbyist means any individual who is retained by a client for financial or other compensation for services to engage in grassroots lobbying. 
(19)Grassroots lobbying firmThe term grassroots lobbying firm— 
(A)means a person or entity that has 1 or more employees who are grassroots lobbyists on behalf of a client other than that person or entity; and 
(B)includes a self-employed individual who is a grassroots lobbyist. 
(20)Grassroots lobbying activitiesThe term grassroots lobbying activities means grassroots lobbying and efforts in support of grassroots lobbying, including preparation and planning activities, research and other background work that is intended, at the time it is performed, for use in grassroots lobbying, and coordination with the lobbying activities or grassroots lobbying activities of others. 
(21)Leadership PACThe term leadership PAC means, with respect to an individual holding Federal office, an unauthorized political committee which is associated with such individual.. 
(b)RegistrationSection 4(a) of the Act (2 U.S.C. 1603(a)) is amended— 
(1)in paragraph (1), by striking 45 and inserting 20; 
(2)by redesignating paragraph (3) as paragraph (4); 
(3)by inserting after paragraph (2) the following: 
 
(3)Grassroots lobbyingNot later than 20 days after a grassroots lobbying firm first is retained by a client to engage in grassroots lobbying, such grassroots lobbying firm shall register with the Secretary of the Senate and the Clerk of the House of Representatives.; and 
(4)in paragraph (4)(A), as redesignated— 
(A)by striking paragraphs (1) and (2) and inserting paragraphs (1), (2), and (3); and 
(B)in clause (i), by inserting and grassroots lobbying activities after lobbying activities. 
(c)Separate itemization of grassroots expensesSection 5(b) of the Act (2 U.S.C. 1604(b)) is amended— 
(1)in paragraph (3), by— 
(A)inserting after total amount of all income the following: (including a separate good faith estimate of the total amount relating specifically to grassroots lobbying activities and, within that amount, a good faith estimate of the total amount specifically relating to grassroots lobbying through paid advertising); 
(B)inserting or a grassroots lobbying firm after lobbying firm; 
(C)inserting or grassroots lobbying activities after lobbying activities both places it appears; and 
(D)striking and after the semicolon; 
(2)in paragraph (4), by— 
(A)inserting after total expenses the following: (including a separate good faith estimate of the total amount relating specifically to grassroots lobbying activities and, within that total amount, a separate good faith estimate of the total amount specifically relating to grassroots lobbying through paid advertising); 
(B)inserting or grassroots lobbying activities after lobbying activities both places it appears; and 
(C)striking the period and inserting ; and; and 
(3)by adding at the end the following: 
 
(5)in the case of a grassroots lobbying firm, for each client— 
(A)a list of the specific issues upon which the registrant engaged in grassroots lobbying activities, including, to the maximum extent practicable, a list of bill numbers and references to specific executive branch activities; 
(B)the total disbursements made for grassroots lobbying activities, and a subtotal for disbursements made for grassroots lobbying through paid advertising; 
(C)identification of each person or entity who received a disbursement of funds for grassroots lobbying activities of $10,000 or more during the period and the total amount each person or entity received; and 
(D)if such disbursements are made through a person or entity who serves as an intermediary or conduit, identification of each such intermediary or conduit, identification of the person or entity who receives the funds, and the total amount each such person or entity received.. 
(d)Large grassroots expenditureSection 5(a) of the Act (2 U.S.C. 1604(a)) is amended— 
(1)by striking No later and inserting Except as provided in paragraph (2), not later; and 
(2)by adding at the end the following: 
 
(2)Large grassroots expenditureA registrant that is a grassroots lobbying firm and that receives income of, or spends or agrees to spend, an aggregate amount of $250,000 or more on grassroots lobbying activities for a client, or for a group of clients for a joint effort, shall file— 
(A)a report under this section not later than 20 days after receiving, spending, or agreeing to spend that amount; and 
(B)an additional report not later than 20 days after each time such lobbyist or lobbying firm receives income of, or spends or agrees to spend, an aggregate amount of $250,000 or more on grassroots lobbying activities for a client, or for a group of clients for a joint effort.. 
106.Disclosure of lobbyist contributions and paymentsSection 5(b) of the Act (2 U.S.C. 1604(b)) is amended— 
(1)in paragraph (4), by striking and after the semicolon; 
(2)in paragraph (5), by striking the period and inserting a semicolon; and 
(3)by adding at the end the following: 
 
(6)for each registrant (and for any political committee, as defined in 301(4) of the Federal Election Campaign Act of 1971 (2 U.S.C. 431(4)), affiliated with such registrant), and for each employee listed as a lobbyist by a registrant under paragraph (2)(C)— 
(A)the name of each Federal candidate or officeholder, leadership PAC, or political party committee, to whom a contribution was made, and the date and amount of such contribution; and 
(B)the name of each Federal candidate or officeholder, or a leadership PAC of such candidate or officeholder, or political party committee for whom a fundraising event was hosted, cohosted, or otherwise sponsored, the date and location of the event, and the total amount raised by the event; 
(7)the name of each covered legislative branch official or covered executive branch official for whom the registrant or employee listed as a lobbyist provided, or directed or arranged to be provided, any payment or reimbursements for travel and related expenses in connection with the duties of such covered official, including for each such official— 
(A)an itemization of the payments or reimbursements provided to finance the travel and related expenses and to whom the payments or reimbursements were made, including any payment or reimbursement made with the express or implied understanding or agreement that such funds will be used for travel and related expenses; 
(B)the purpose and final itinerary of the trip, including a description of all meetings, tours, events, and outings attended; 
(C)the names of any registrant or individual employed by the registrant who traveled on any such trip; 
(D)the identity of official or listed sponsor of travel; and 
(E)the identity of any person or entity, other than the listed sponsor of the travel, which directly or indirectly provided for payment of travel and related expenses at the request or suggestion of the registrant or the employee;  
(8)the date, recipient, and amount of funds contributed or disbursed by, or arranged by, a registrant or employee listed as a lobbyist— 
(A)to pay the costs of an event to honor or recognize a covered legislative branch official or covered executive branch official; 
(B)to, or on behalf of, an entity that is named for a covered legislative branch official or covered executive branch official, or to a person or entity in recognition of such official; 
(C)to an entity established, financed, maintained, or controlled by a covered legislative branch official or covered executive branch official, or an entity designated by such official; or 
(D)to pay the costs of a meeting, retreat, conference or other similar event held by, or for the benefit of, 1 or more covered legislative branch officials or covered executive branch officials;except that this paragraph shall not apply to any payment or reimbursement made from funds required to be reported under section 304 of the Federal Election Campaign Act of 1971 (2 U.S.C. 434); and 
(9)the date, recipient, and amount of any gift (that under the rules of the House of Representatives or Senate counts towards the one hundred dollar cumulative annual limit described in such rules) valued in excess of $20 given by a registrant or employee listed as a lobbyist to a covered legislative branch official or covered executive branch official.For purposes of paragraph (9), the term gift means a gratuity, favor, discount, entertainment, hospitality, loan, forbearance, or other item having monetary value. The term includes gifts of services, training, transportation, lodging, and meals, whether provided in kind, by purchase of a ticket, payment in advance, or reimbursement after the expense has been incurred.. 
107.Increased penalty for failure to comply with lobbying disclosure requirementsSection 7 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1606) is amended by striking $50,000 and inserting $100,000. 
108.Disclosure of lobbying activities by certain coalitions and associations 
(a)In generalParagraph (2) of section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602) is amended to read as follows: 
 
(2)Client 
(A)In GeneralThe term client means any person or entity that employs or retains another person for financial or other compensation to conduct lobbying activities or grassroots lobbying activities on behalf of that person or entity. A person or entity whose employees act as lobbyists on its own behalf if both a client and an employer of such employees. 
(B)Treatment of coalitions and associations 
(i)In generalExcept as provided in clause (ii), in the case of a coalition or association of 2 or more groups that retains a person to conduct lobbying activities or grassroots lobbying activities, each group whose total contribution to the coalition or association in connection with the lobbying activities or grassroots lobbying activities exceeds an aggregate of $10,000 during the reporting period is the client along with the coalition or association. 
(ii)Exception for certain tax exempt associationsIn the case of an association which is described in any paragraph of section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code, the association (and not its members) shall be treated as the client. 
(iii)MembershipNothing in this paragraph shall be construed to require the disclosure of any information about the members of, or donors to, a group which is treated as a client by this provision.. 
IISlowing the revolving door 
201.Amendments to restrictions on former officers, employees, and elected officials of the executive and legislative branches 
(a)Very senior executive personnelThe matter after subparagraph (C) in section 207(d)(1) of title 18, United States Code, is amended by striking within 1 year and inserting within 2 years. 
(b)Members of Congress, officers, and employees of the Legislative BranchSection 207(e) of title 18, United States Code, is amended— 
(1)in paragraph (1)(A), by striking within 1 year and inserting within 2 years; 
(2)in paragraph (2)(A), by striking within 1 year and inserting within 2 years; 
(3)in paragraph (3), by striking within 1 year and inserting within 2 years; and 
(4)in paragraph (4)(A), by striking within 1 year and inserting within 2 years. 
202.Additional employment rights 
(a)In generalSection 104 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450i) is amended by striking subsection (j) and inserting the following: 
 
(j)Additional employment rights 
(1)In generalNotwithstanding sections 205 and 207 of title 18, United States Code, an officer or employee of the United States assigned to an Indian tribe under section 3372 of title 5, United States Code, or section 2072 of the Revised Statutes (25 U.S.C. 48), or an individual that was formerly an officer or employee of the United States and who is an employee of an Indian tribe employed to perform services pursuant to self-governance contracts or compacts under this Act that the individual formerly performed for the United States, may communicate with and appear before any department, agency, court, or commission on behalf of the Indian tribe with respect to any matter relating to the contract or compact, including any matter in which the United States is a party or has a direct and substantial interest. 
(2)Notification of involvement in pending matterAn officer, employee, or former officer or employee described in paragraph (1) shall submit to the head of each appropriate department, agency, court, or commission, in writing, a notification of any personal and substantial involvement the officer, employee, or former officer or employee had as an officer or employee of the United States with respect to the pending matter.. 
(b)Effective dateThe effective date of the amendment made by this section shall be the date that is 1 year after the date of enactment of this Act. 
203.Public disclosure by Members of Congress of employment negotiations 
(a)House of RepresentativesThe Code of Official Conduct set forth in rule XXIII of the Rules of the House of Representatives is amended by redesignating clause 14 as clause 15 and by inserting after clause 13 the following new clause: 
 
14.A Member, Delegate, or Resident Commissioner shall file with the Clerk of the House of Representatives for public disclosure, a statement that he or she is negotiating or has any arrangement concerning prospective employment if a conflict of interest or the appearance of a conflict of interest may exist. Such statement shall be made within 3 days after the commencement of such negotiation or arrangement.. 
(b)SenateRule XXXVII of the Standing Rules of the Senate is amended by adding at the end the following: 
 
13.A Member shall file with the Secretary of the Senate, for public disclosure, a statement that he or she is negotiating or has any arrangement concerning prospective employment if a conflict of interest or the appearance of a conflict of interest may exist. Such statement shall be made within 3 days after the commencement of such negotiation or arrangement.. 
IIICurbing excesses in privately funded travel and lobbyist gifts 
301.Requirement of full payment and disclosure of charter flights 
(a)House of Representatives 
(1)In generalClause 5(a)(3)(A) of rule XXV of the Standing Rules of the House of Representatives is amended by— 
(A)inserting (1) after (A); and 
(B)adding at the end the following: 
 
(2)Market value for a flight on an airplane that is not licensed by the Federal Aviation Administration to operate for compensation or hire shall be the fair market value of a charter flight. The Committee on Standards of Official Conduct shall make public information received under this subparagraph as soon as possible after it is received.. 
(2)DisclosureClause 5 of Rule XXV of the Standing Rules of the House of Representatives is amended by adding at the end the following: 
 
(g)A Member, officer, or employee who takes a flight described in paragraph (a)(3)(A)(2) shall, with respect to the flight, file a report with the Clerk of the House of Representatives for public disclosure within 10 days after the flight— 
(1)the date of the flight; 
(2)the destination of the flight who else was on the flight, other than those operating the plane; and 
(3)the purpose of the trip.. 
(b)Senate 
(1)In generalParagraph 1(c)(1) of rule XXXV of the Standing Rules of the Senate is amended by— 
(A)inserting (A) after (1); and 
(B)adding at the end the following: 
 
(B)Market value for a flight on an airplane that is not licensed by the Federal Aviation Administration to operate for compensation or hire shall be the fair market value of a charter flight. The Select Committee on Ethics shall make public information received under this subparagraph as soon as possible after it is received.. 
(2)DisclosureParagraph 1 of rule XXXV of the Standing Rules of the Senate is amended by adding at the end the following: 
 
(h)A Member, officer, or employee who takes a flight described in subparagraph (c)(1)(B) shall, with respect to the flight, file a report with the Secretary of the Senate for public disclosure within 10 days after the flight— 
(1)the date of the flight; 
(2)the destination of the flight; 
(3)who else was on the flight, other than those operating the plane; and 
(4)the purpose of the trip.. 
(c)CandidatesSubparagraph (B) of section 301(8) of the Federal Election Campaign Act of 1971 (42 U.S.C. 431(8)(B)) is amended by— 
(1)in clause (xiii), striking and at the end; 
(2)in clause (xiv), by striking the period and inserting ; and; and 
(3)by adding at the end the following : 
 
(xv)any travel expense for a flight on an airplane that is not licensed by the Federal Aviation Administration to operate for compensation or hire, but only if the candidate or the candidate's authorized committee or other political committee pays within 7 days after the date of the flight to the owner, lessee, or other person who provides the use of the airplane an amount not less than the normal and usual charter fare or rental charge for a comparable commercial airplane of appropriate size.. 
302.Increased disclosure of travel by Members 
(a)House of representativesClause 5(b)(1)(A)(ii) of rule XXV of the Rules of the House of Representatives is amended by— 
(1)inserting a detailed description and itemization of each of before the expenses; and 
(2)inserting , including a description of all meetings, tours, events, and outings attended during such travel before the period at the end thereof. 
(b)SenateParagraph 2(c) of rule XXXV of the Standing Rules of the Senate is amended— 
(1)in subclause (5), by striking and after the semicolon; 
(2)by redesignating subclause (6) as subclause (7); and 
(3)by adding after subclause (5) the following: 
 
(6)a detailed description and itemization of all meetings, tours, events, and outings attended during such travel; and. 
303.Guidelines respecting travel expenses 
(a)House of representativesClause 5(f) of rule XXV of the Rules of the House of Representatives is amended by inserting (1) after (f) and by adding at the end the following new subparagraph: 
 
(2)Within 90 days after the date of adoption of this subparagraph and at annual intervals thereafter, the Committee on Standards of official Conduct shall develop and revise, as necessary, guidelines on what constitutes reasonable expenses or reasonable expenditures for purposes of paragraph (b)(4). In developing and revising the guidelines, the committee shall take into account the maximum per diem rates for official Government travel published annually by the General Services Administration, the Department of State, and the Department of Defense.. 
(b)SenateRule XXXV of the Standing Rules of the Senate is amended by adding at the end the following: 
 
(7)Not later than 90 days after the date of adoption of this paragraph and at annual intervals thereafter, the Select Committee on Ethics shall develop and revise, as necessary, guidelines on what constitutes reasonable expenses or reasonable expenditures for purposes of this rule. In developing and revising the guidelines, the committee shall take into account the maximum per diem rates for official Government travel published annually by the General Services Administration, the Department of State, and the Department of Defense.. 
304.Valuation of tickets to sporting and entertainment events 
(a)In generalFor a covered executive branch official, a gift of a ticket to a sporting or entertainment event shall be valued at the face value of the ticket, provided that in the case of a ticket without a face value, the ticket shall be valued at the highest cost of a ticket with a face value for the event. 
(b)SenateParagraph 1(b)(1) of Rule XXXV of the Standing Rules of the Senate is amended by— 
(1)inserting (A) after (1); and 
(2)adding at the end the following: 
 
(B)A gift of a ticket to a sporting or entertainment event shall be valued at the face value of the ticket, provided that in the case of a ticket without a face value, the ticket shall be valued at the highest cost of a ticket with a face value for the event.. 
(c)HouseClause 5(a)(2)(A) of Rule XXV of the Standing Rules of the House of Representatives is amended by— 
(1)inserting (i) after (A); and 
(2)adding at the end the following: 
 
(ii)A gift of a ticket to a sporting or entertainment event shall be valued at the face value of the ticket, provided that in the case of a ticket without a face value, the ticket shall be valued at the highest cost of a ticket with a face value for the event.. 
IVOversight of ethics and lobbying 
401.Comptroller General review and semiannual reports 
(a)Ongoing review requiredThe Comptroller General shall review on an ongoing basis the activities carried out by the Clerk of the House of Representatives and the Secretary of the Senate under section 6 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1605). The review shall emphasize— 
(1)the effectiveness of those activities in securing the compliance by lobbyists with the requirements of that Act; and 
(2)whether the Clerk and the Secretary have the resources and authorities needed for effective oversight and enforcement of that Act. 
(b)Semiannual reportsTwice yearly, not later than January 1 and not later than July 1 of each year, the Comptroller General shall submit to Congress a report on the review required by subsection (a). The report shall include the Comptroller General’s assessment of the matters required to be emphasized by that subsection and any recommendations of the Comptroller General to— 
(1)improve the compliance by lobbyists with the requirements of that Act; and 
(2)provide the Clerk and the Secretary with the resources and authorities needed for effective oversight and enforcement of that Act. 
 
